By the Court :
We shall assume that the acts of defendant looking toward the acquisition of title prior to June 12th, 1868, when his application was filed in the Surveyor General’s office, are not to be considered as in any way strengthening his claim.
But that application, however defective, was made valid and effectual by the curative statute of March 24th, 1870. The plaintiff’s application was not filed until after the last-named date. When, therefore, the defendant made application, there were not “ two or more applicants for the purchase of the same land, or conflicts between claimants.”
The defendant'is therefore entitled to purchase the land from the State.
Judgment reversed and cause remanded, with directions to the Court below to enter judgment for defendant.